Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 8/30/21 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior shows or renders obvious the permanently engaged starter of claims 1, 18 and 20, specifically:
Claim 1 requires a one-way clutch extending along said axis and comprising an inner member disposed about said axis and an outer member disposed about said inner member, and a ring gear rotatably coupled to said one-way clutch; wherein said ring gear is adapted to be rotatably coupled to said outer diameter portion of said dual-mass flywheel through said one-way clutch.
Claim 18 requires a one-way clutch comprising an inner member adapted to be disposed about the axis and an outer member disposed about said inner member; and a ring gear rotatably coupled to said one-way clutch; wherein said ring gear is adapted to be rotatably coupled to the outer diameter portion of the dual-mass flywheel through said one-way clutch or adapted to be rotatably coupled to the outer flex diameter portion of the flexplate through said one-way clutch.
Claim 20 requires a one-way clutch extending along said axis and comprising an inner member disposed about said axis and an outer member disposed about said inner member, and a ring gear rotatably coupled to said one-way clutch; wherein said ring gear is adapted to be rotatably coupled to said outer flex diameter portion of said flexplate through said one-way clutch.
Veit et al. (2017/0284480 A1) shows a freewheel clutch where a starter 6 engages a ring gear 46,36 and shows a clutch (e.g. Figure 2) but fails to disclose that the ring gear is coupled to the outer portion of a dual mass flywheel/flexplate through the clutch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658